In an action for a divorce and ancillary relief, Samuelson Hause & Samuelson, LLR appeals from an order of the Supreme Court, Suffolk County (Bivona, J.), dated October 25, 2003, which, sua sponte, imposed a sanction in the sum of $1,500 against it for filing a frivolous motion.
Ordered that the appeal is dismissed, without costs or disbursements.
An order which does not decide a motion made on notice is not appealable as of right (see CPLR 5701 [a] [2]; [c]; Sholes v Meagher, 100 NY2d 333 [2003]) and we decline to grant leave to appeal. Ritter, J.P., Goldstein, Adams and Crane, JJ., concur.